497 F.2d 110
COLUMBIA BROADCASTING SYSTEM, INC., Petitioner,v.The Honorable Winstion E. ARNOW, Chief Judge, United StatesDistrict Court For the Northern District ofFlorida, Respondent.
No. 73-2709.
United States Court of Appeals, Fifth Circuit.
July 11, 1974.

Appeal from the United States District Court for the Northern District of Florida; Winston E. Arnow, Chief Judge.
Talbot D'Alemberte, Miaami, Fla., Morton Stavis, Newark, N.J., Doris Peterson, New York City, Larry G. Turner, Gainesville, Fla., Brady Coleman, Austin, Tex., for Briggs.
Jack S. Graff, Pensacola, Fla., for petitioner.
William H. Stafford, U.S. Atty., Pensacola, Fla., Guy Goodwin, Robert A. Dierker, Dept. of Justice, Washington, D.C., for respondent.
Before DYER, MORGAN and RONEY, Circuit Judges.
PER CURIAM:


1
The petition for mandamus is dismissed as moot.1



1
 See our companion opinion in United States v. Columbia Broadcasting System, Inc., 5 Cir. 497 F.2d 102, (No. 73-2602, July 11, 1974)